PER CURIAM:
On September 14, 1991, at 2:30 a.m., the claimant was driving his 1979 Pontiac Grand Prix between 30 to 35 miles per hour on Windy Ridge Road, a State secondary route in Wirt County, when his vehicle proceeded over mud in the road whereupon the vehicle slid over an embankment. The claimant was not injured, but alleges vehicular damage in the amount of $1,000.00. His vehicle was towed form the accident site by a farm tractor. The claimant testified that he is able to drive the vehicle; however, he further stated that when the current inspection sticker expires, he will be unable to continue operating the vehicle without replacing and repairing all of the damaged body parts.
The accident occurred during a rain storm that had turned recently excavated dirt into mud along the road. The claimant testified that no warning signs were present in the area to warn of the resurfacing and/or road construction activity. The claimant contends that the respondent was negligent for allowing the dirt to accumulate on this tar and chip road while the resurfacing work was unattended and incomplete.
The respondent acknowledged that work was going on in the area of the accident. *78The respondent admits that clay was left on the road, and that signs warning of this hazard had been mistakenly removed by a mowing crew prior to the claimant’s accident.
In view of the foregoing the Court finds that the respondent was negligent in its maintenance of this road. However, the Court cannot speculate as to the claimant’s actual vehicle damages. The claimant has not produced a bill of sale nor an installment loan contract establishing the value of his vehicle. He testified that he paid $1,000.00 for the vehicle and financed this amount. Two repair estimates admitted in evidence indicate that the car is beyond economic repair, and that the vehicle is a total loss. The claimant testified that he has between $700.00 and $800.00 outstanding on his installment loan. The 12-year-old vehicle at the time of the accident reportedly had 48,000 miles on the odometer.
It is the opinion of the Court claimant is entitled to an award of $750.00 which represents fair and reasonable amount for his loss.
Award of $750.00.